Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s response to election/restriction filed 10/19/2022. 
Claims 1-20 are currently pending.
The Drawings filed 11/13/2020 are approved by the examiner.
The IDS statements filed 11/13/2020 and 03/29/2022 have been considered.  Initialed copies accompany this action.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11, in the reply filed on 10/19/2022 is acknowledged.  The traversal is on the ground(s) that search of all groups is not a serious burden.  This is not found persuasive because there is indeed a serious search and/or examination burden to examine all of the groups.  As stated in the Requirement for Restriction/Election mailed 08/19/2022, the inventions have different classifications, require different fields of search, and prior art applicable to one would not likely be applicable to another, each of which constitute a serious search/examination burden.  See also pages 2-3 of the Requirement mailed 08/19/2022.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Objections
Claim 8 is objected to because of the following informalities:  Applicant is suggested to amend “the second solution comprises” to read as “the second solution further comprises” in order to improve clarity in the claim.  The parent claim recites the second solution includes a trivalent rare earth cation and the instant claim should recite phrases that build upon the prior composition, i.e., further comprise the additional component/oxidant.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 2 recites “the transition metal oxyanion comprises one or more of permanganate (MnO4-), tungstate (WO42-), molybdate (MoO42-), vanadate (VO43-), chromate (CrO4-), and dichromate (Cr2O72-)” which is indefinite.  Several of the species (tungstate, molybdate, vanadate, and chromate) could be reasonably interpreted as representing a genus of oxyanions (molybdate, for example) and the formula within the species is exemplary and/or limiting to the genus (MoO42- is orthomolybdate, a species of molybdate within the genus of molybdates, e.g., MoO42-, Mo2O72-, Mo3O102-, etc.).  Thus, it is unclear if the limitations within the parentheses are part of the claimed invention, the oxyanion formulae are exemplary of the oxyanion genus, and/or constitute a broad-to-narrow limitation within the same claim.  Also, it is unclear how the “CrO4-” constitutes a chromate.  Chromates are anions having hexavalent chromium whereas the claimed structure has heptavalent chromium. 
Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented. 
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, 4, 6, 7, and 9-11 are rejected under 35 U.S.C. 102(a)(1,2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Baldwin et al. (US 5,954,893).
As to claim 1, Baldwin et al. teach a method of providing corrosion protection to an anodized metal (abstract) comprising providing a metal having an anodization layer wherein the anodization layer includes a barrier portion (aluminum or aluminum alloy with a porous layer oxide layer made by anodizing, abstract; the porous layer is equivalent to the claimed anodization layer and barrier portion; see also col. 1 lines 7-10), contacting the anodization layer with a first solution comprising a transition metal oxyanion at a first temperature to seal the barrier portion (first treatment with a metavanadate ion, abstract and col. 1 lines 35-45), and contacting the anodization layer with the sealed barrier portion with a second solution comprising a trivalent rare earth cation at a second temperature to deposit a precipitated rare earth compound into the anodization layer with the sealed barrier portion (further, i.e., second, treatment with a metal ion to coprecipitate with the metavanadate ion to form a compound within the pores of the porous layer and seals the layer, abstract col. 1 lines 35-48; cerium(III) is a preferred and exemplary metal ion, Id. and col. 3-4).  
Baldwin et al. appear to teach an exemplary pH of the solution(s) is 5.5 to 6 (col. 4 lines 8-10), which anticipates the claimed limitation(s).  
In any event, the teachings of Baldwin et al. nevertheless render obvious the claimed pH range limitation and claimed invention and would be so recognized at the time of the effective filing date by a person of ordinary skill in the art because Baldwin e al. teach the method is preferably carried out at a solution pH of 5 to 7.5 (col. 2 lines 46-47).  The disclosed pH range overlaps and encompasses the claimed pH range under a prima facie case of obviousness.  
As to claim 2, Baldwin et al. teach the transition metal oxyanion comprises vanadate, as described above.  
As to claim 4, Baldwin et al. teach the first temperature is 60-100°C (96-100°C col. 2 line 63 to col. 3 line 8 and Table 1).
As to claim 6, Baldwin et al. further teach rinsing the anodization layer with the sealed barrier portion before contacting it with the second solution (see step c col. 1 lines 35-45; see also col. 2 lines 51-56 and claim 9). 
As to claim 7, Baldwin et al. teach the trivalent rare earth cation includes Ce3+, as described above. 
	As to claim 9, Baldwin et al. teach the second solution has a 3.5 to 6.5 or a pH overlapping/encompassing the claimed range for the reasons described above (the method is carried out at a solution pH of 5 to 7.5 and a preferred pH is 5.5 to 6, Id.).
	As to claim 10, Baldwin et al. teach the second temperature is 10-70°C (40°C is an exemplary temperature for the metal ion/cerium-containing solution treatment, col. 3 lines 44-46 and 51-52, col. 4 lines 4-6, and claim 19; see also claim 18 reciting a preferred metal ion treatment is 10-50°C; note, it is clearly described the metavanadate solution and metal ion solution treatment steps may be interchanged, Id. & col. 2 lines 51-52). 
	As to claim 11, Baldwin et al. teach the anodized metal is aluminum or aluminum alloy, described above.
	 
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (US 5,954,893).
The disclosure of Baldwin et al. is relied upon as set forth above.
As to claim 3, Baldwin et al. teach an exemplary concentration of sodium metavanadate in the treatment solution is 25 g/L (col. 3 lines 47-50).  25 g/L sodium metavanadate corresponds to about 205 mM, which is outside the claimed range of 0.1-30 mM transition metal oxyanion. 
Although Baldwin et al. fail to meet the claimed limitation under an anticipation rationale, Baldwin et al. further teach the solution concentrations are chosen to ensure a sufficient concentration of a corrosion inhibitor are ultimately precipitated in the porous/anodized layer surface (col. 3 lines 60-62) which is motivation for a person of ordinary skill in the art to consider concentrations that, while may be more or less of corrosion inhibiting effect, still achieve a sufficient corrosion inhibition effect in the sealed anodized layer.  
Accordingly, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to vary and modify the solution concentrations in order to determine an inhibitor-effective amount of the disclosed inhibitor precursor motivated by the reference.  Determining the minimum amount of vanadate required in order to sufficiently provide a corrosion inhibition effect would also likely result in a cost savings of raw materials and would also be motivated for that reason.  
As to claim 5, while Baldwin et al. fail to explicitly teach under an anticipation rationale the time of contacting the anodization layer with the first solution is 15 to 30 minutes, Baldwin et al. teach the anodized films are immersed in the solutions for times sufficient to allow substantial absorption into the anodized film where the immersion time is preferably 10 minutes or more (col. 4 lines 1-4) which overlaps and encompasses the claimed range under a prima facie case of obviousness.  In other words, while the reference teach a minimum of 10 minutes, times in excess of 10 minutes, i.e., at least 15 minutes, are encompassed within the scope of the reference and would be within the purview of a person of ordinary skill in the art as motivated by the reference in order to sufficiently absorb the precursors to the corrosion inhibiting compound. 

Claims 1, 2, 6, 7, and 9-11 are rejected under 35 U.S.C. 102(a)(1,2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bares et al. (US 9,879,347).
As to claims 1 and 2, Bares et al. teach a method of providing corrosion protection to an anodized metal (abstract) comprising providing a metal having an anodization layer wherein the anodization layer includes a barrier portion (aluminum or alloys thereof that have undergone anodizing treatment, abstract; anodizing treatments create a porous layer on the surface of the treated metal, which is equivalent to the anodization and barrier portion; see also col. 1 lines 48-53), contacting the anodization layer with a first solution at a first temperature to seal the barrier portion (immersing in a first aqueous bath containing a corrosion-inhibiting metal salt and an oxidizing compound, abstract), and contacting the anodization layer with the sealed barrier portion with a second solution at a second temperature to deposit a precipitated rare earth compound in the anodization layer with the sealed barrier portion (immersing in a second aqueous bath containing an oxidizing compound and a corrosion inhibiting rare earth salt, abstract; the method forms, i.e., precipitates, a rare earth salt into oxide layer of the anodized metal, col. 3 lines 24-40).  Bares et al. teach the first solution has a pH substantially overlapping and even within the claimed pH range of 3 to 6 (between 1 and 7, preferably 2 and 5, for example 3.5, col. 4 lines 46-47) and the second solution includes a trivalent rare earth cation (col. 3 lines 9-23, col. 5 lines 6-16, and claim 15).  Bares et al. further teach the metal salt corrosion inhibitor provided in the first solution includes a transition metal (col. 2 lines 55-63) and the oxidizing compound in the first solution may include a permanganate (col. 3 line 61 to col. 4 line 7). 
The exemplary pH (3.5, Id.) anticipates the claimed pH range and the exemplary permanganate oxidizing compound anticipates the claimed transition metal oxyanion.  
In the event the exemplary pH and permanganate are not sufficiently at-once present or require selection and combination of teachings outside the meaning of anticipation the claimed pH range and transition metal oxyanion limitations of the first solution would have, at the time of the effective filing date, nevertheless been obvious to a person of ordinary skill in the art over the teachings of Bares et al.  The preferred pH ranges of the reference substantially overlap and meet the claimed range under a prima facie case of obviousness, and it would have been obvious to a person of ordinary skill in the art to provide a transition metal oxyanion, e.g., permanganate, in the first solution (first bath) of the reference because the reference teach permanganates, among other species in a short list of compounds, are suitable as an oxidizing compound in the first solution. 
As to claim 6, Bares et al. further teach rinsing the anodization layer with the sealed barrier portion before contacting it with the second solution (col. 3 lines 51-54 and col. 6 line 44-46).
As to claim 7, Bares et al. teach the trivalent rare earth cation includes La3+ and Ce3+ (Id.).  
As to claim 9, Bares et al. teach the second solution has a pH substantially overlapping and even within the claimed pH range of 3.5 to 6.5 (between 1 and 7, preferably 2 and 5, for example 3.5, col. 5 lines 17-24).  The exemplary pH (3.5, Id.) anticipates the claimed pH range.
In the event the exemplary pH is not sufficiently at-once present or requires selection and combination of any teaching(s) described above outside the meaning of anticipation the claimed pH range of the second solution would have, at the time of the effective filing date, nevertheless been obvious to a person of ordinary skill in the art over the teachings of Bares et al.  The preferred pH ranges of the reference substantially overlap and meet the claimed range under a prima facie case of obviousness.
As to claim 10, Bares et al. teach the second temperature is preferably between 15-40°C or 20-30°C (col. 5 lines 20-21) which anticipate the claimed range.
As to claim 11, Bares et al. teach the anodized metal is aluminum or an aluminum alloy, described above. 

Claims 3-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bares et al. (US 9,879,347).
The disclosure of Bares et al. is relied upon as set forth above.
As to claim 3, Bares et al. teach the transition metal oxyanion (permanganate oxidizing compound) is present in a concentration between 0.1 to 50 g/L.  Potassium permanganate is disclosed as a suitable permanganate oxidizing compound.  0.1 to 50 g/L potassium permanganate corresponds to a concentration of about 0.63 to 316 mM, which overlaps and meets the claimed range under a prima facie case of obviousness.  In any event, determination of an oxidative-effective amount of the disclosed potassium permanganate oxidizing compound would amount to routine experimentation which is motivated by the reference.
 As to claim 4, Bares et al. teach the temperature of the first bath is between 10 and 80°C (col. 4 line 43), which overlaps the claimed temperature range.
As to claim 5, Bares et al. teach the duration of the immersion the first bath is between 1 to 60 minutes, preferably 5 and 30 minutes or 10 and 20 minutes (col. 4 lines 48-50), which overlaps the claimed contact duration.
As to claim 8, Bares et al. teach the second solution further comprises an oxidant (oxidizing compound, as described above).  Bares et al. teach hydrogen peroxide is a preferred oxidizing compound for the second bath and is provided as a 35% v/v or 30% v/v solution at a concentration of preferably 5 and 200 mL/L (col. 5 lines 31-46).  These teachings corresponds to at least about 64 mM in the case of a 30% v/v H2O2 solution and at least about 74 mM in the case of a 35% v/v H2O2 solution which overlaps and meet the claimed the claimed range under a prima facie case of obviousness.  Alternatively, Bares et al. teach other oxidizing compounds are suitable for the second bath such as ammonium fluoride or potassium fluorozincate or permanganate such as potassium permanganate (col. 4 lines 13-22) which were also disclosed as suitable oxidizing compounds capable of being provided in lower concentrations in the first bath (0.1 to 50 g/L, col. 4 lines 1-7), which raise an implication the fluoro- and permanganate-compounds may be provisioned in an amount more-overlapping or -encompassing of the claimed range as compared to the preferred hydrogen peroxide (see the calculation of the mM in claim 2, above).  In any event, determination of an oxidative-effective amount of the disclosed hydrogen peroxide oxidizing compound would amount to routine experimentation which is motivated by the reference.  
The remaining references listed on Forms 892 and 1449 have been reviewed by the Examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
November 18, 2022